Order, entered on the 9th day of May, 1966, unanimously modified on the facts and in the exercise of discretion to permit intervention on condition that plaintiffs pay a full bill of costs to date, including $30 costs and disbursements of this appeal, with leave to defendants to move to set the ease down for trial on a day certain; otherwise affirmed. Under the circumstances we believe that intervention should be permitted for the purpose of a proper and expeditious disposition of this case.
Concur — Botein, P. J., McNally, Eager, Steuer and Capozzoli, JJ.